ORDER

PER CURIAM.
AND NOW, this 6th day of October, 2004, the Petition for Allowance of Appeal is hereby granted, limited to the following issue:
*354Applying the standards for appellate review set forth in Harman v. Borah, 562 Pa. 455, 756 A.2d 1116 (2000), and considering the scope of a trial court’s discretion under the Pennsylvania Rules of Evidence, did the Superior Court err in reversing the trial court’s denial of Gallagher’s motion for a new trial based on its conclusion that the collateral source rule had been violated and without consideration of actual prejudice, when the evidence of payments from a collateral source was relevant to the jury’s determination as to which of two defendants was Gallagher’s employer and the trial court gave a cautionary instruction to the jury that the evidence should be used only for that limited purpose.